DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/6/2020,8/19/2019 and 4/10/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe et al (US 2014/0169772).

With regards to claim 1, Abe et al disclose a heat treatment method for irradiating a substrate with flash light emitted from a flash lamp to heat the substrate (performed by heat treatment apparatus, Title), comprising the steps of:
(a) placing a substrate at upper ends of a plurality of support pins that are provided upright on a holding plate having a planar holding surface to hold the substrate (wafer W at the upper ends of a plurality of support pins 77 that are provided upright on a holding plate 75, Fig. 9); and

application of flash light to the front face of wafer W, paragraph 0077, lines 1-3), the substrate is placed on the plurality of support pins so that the plurality of support pins contacts a position on which no stress is exerted in a lower surface of the substrate when the upper surface of the substrate reaches a maximum temperature in the step (b)(wafer W is placed on support pins 77 so that the wafer W is contacted and supported where crack are prevented therefore no stress, Fig. 9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al as applied to claim 1 above, and further in view of Abe et al.

With regards to claim 2, Abe et al discloses wherein the substrate has a circular plate shape (susceptor 74 is circular plate shape therefore the wafer W is circular, Fig. 3) and in a step (a), the plurality of support pins contacts a circle that is concentric with an outer circumferential circle of the substrate (support pins 77 will contact a circle that is concentric with the outer circumferential circle of the wafer W, Fig. 3 and Fig. 9).
Abe et al does not disclose in the circle has a diameter of 90% of the diameter of the substrate.
It would have been an obvious matter of design choice to use the susceptor 74 with pins having a smaller diameter than the workpiece and six support pins as taught by Abe et al, since the applicant has not disclosed that pins has a diameter that is 90% of the diameter of the substrate and 12 support pins located every 30 degrees solves any problem or is for a particular reason. It appears that the 74 with pins having a smaller diameter than the workpiece and six support pins as taught by Abe et al.
With regards to claim 3, Abe et al discloses support pins located every 30 degrees along the circumference of the concentric circle as see below:

    PNG
    media_image1.png
    784
    631
    media_image1.png
    Greyscale

Abe et al does not disclose that the plurality of support pins compromise 12 support pins.
74 with six support pins as taught by Abe et al, since the applicant has not disclosed that 12 support pins located every 30 degrees solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the susceptor 74 with six support pins as taught by Abe et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786.  The examiner can normally be reached on Monday – Friday, 7am -4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761